EXHIBIT 10.2

INDEMNIFICATION AGREEMENT

This Agreement is made as of the [    ] day of [                ], by and
between Vonage Holdings Corp., a Delaware corporation (the “Corporation), and
[                    ] (the “Indemnitee”), a director or officer of the
Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.

2. Definitions. As used in this Agreement:

(a) The term “Change in Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the total voting power represented by the Corporation’s then
outstanding Voting Securities (as defined below), (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation and any new director whose election by
the Board of Directors or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Corporation approve a merger or consolidation of the Corporation with any
other entity other



--------------------------------------------------------------------------------

than a merger or consolidation which would result in the Voting Securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of related transactions) all or substantially all of the
Corporation’s assets.

(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust or other enterprise (including any employee benefit plan).

(c) References to the “Corporation” shall include, in addition to Vonage
Holdings Corp., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Vonage Holdings
Corp. (or any of its wholly owned subsidiaries) is a party which, if its
separate existence had continued, would have had the power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
the Indemnitee is or was a director, officer, employee, agent or fiduciary of
such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, the Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as the Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(d) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with actions, suits, proceedings, alternative
dispute resolution mechanisms, hearings, inquiries or investigations, including
any costs or expenses incurred defending, being a witness in or participating
in, or preparing to defend, to be a witness in or to participate in, such
actions, suits, proceedings, alternative dispute resolution mechanisms,
hearings, inquiries or investigations, including any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of actual or deemed receipt
of payments for the foregoing, but shall not include the amount of judgments,
fines or penalties against the Indemnitee or amounts paid in settlement in
connection with such matters.

(e) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee, agent or fiduciary
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the Corporation”
as referred to in this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(f) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution mechanism, hearing,
inquiry, investigation or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

(g) The term “Special Independent Counsel” shall mean a law firm, or a member of
a law firm, that is experienced in matters of corporation law and neither
currently is, nor in the past three years has been, retained to represent:
(i) the Corporation or the Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or the Indemnitee in an action
to determine the Indemnitee’s rights under this Agreement.

(h) The term “Voting Securities” shall mean any securities of the Corporation
that vote generally in the election of directors.

3. Indemnity of Indemnitee. Subject to Sections 6, 7 and 9, the Corporation
shall indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is a witness or
participant in or otherwise involved with) by reason of the Indemnitee’s
Corporate Status, to the fullest extent permitted by law (as such may be amended
from time to time). To the extent that a change in applicable law (whether by
statute or judicial decision) permits greater indemnification than would be
afforded currently hereunder, the Indemnitee shall enjoy the greater benefits so
afforded by such change without any further action by the Corporation. In
furtherance of the foregoing and without limiting the generality thereof:

(a) Indemnification in Third-Party Proceedings. The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 3(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 6 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, liabilities, losses, judgments, fines, ERISA taxes or
penalties and amounts paid in settlement actually and reasonably incurred by or
on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful.

(b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise

 

- 3 -



--------------------------------------------------------------------------------

involved in any Proceeding by or in the right of the Corporation to procure a
judgment in its favor by reason of the Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses and, to the extent permitted by law, amounts
paid in settlement actually and reasonably incurred by or on behalf of the
Indemnitee in connection with such Proceeding, if the Indemnitee acted in good
faith and in a manner which the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Corporation, except that, if applicable
law so provides, no indemnification shall be made under this Section 3(b) in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Corporation, unless, and only to the extent, that
the Court of Chancery of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of such
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses as the Court of
Chancery or such other court shall deem proper.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.

5. Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.

6. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (a) the initiation thereof was
approved by the Board of Directors of the Corporation or (b) the Proceeding was
commenced following a Change in Control. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.

7. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as

 

- 4 -



--------------------------------------------------------------------------------

practicable of any Proceeding for which indemnity will or could be sought. With
respect to any Proceeding of which the Corporation is so notified, the
Corporation will be entitled to participate therein at its own expense and/or to
assume the defense thereof at its own expense, with legal counsel reasonably
acceptable to the Indemnitee. After notice from the Corporation to the
Indemnitee of its election so to assume such defense, the Corporation shall not
be liable to the Indemnitee for any legal or other expenses subsequently
incurred by the Indemnitee in connection with such Proceeding, other than as
provided below in this Section 7. The Indemnitee shall have the right to employ
his or her own counsel in connection with such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position on any significant issue
between the Corporation and the Indemnitee in the conduct of the defense of such
Proceeding or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the fees and
expenses of counsel for the Indemnitee shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of the Indemnitee, to
assume the defense of any claim brought by or in the right of the Corporation or
as to which counsel for the Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above. The Corporation shall not be required to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Corporation shall
not settle any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent. Neither
the Corporation nor the Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement.

8. Advancement of Expenses. In the event that the Corporation does not assume
the defense pursuant to Section 7 of any Proceeding of which the Corporation
receives notice under this Agreement, any Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding;
provided, however, that the payment of such Expenses incurred by or on behalf of
the Indemnitee in advance of the final disposition of such Proceeding shall be
made only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it shall ultimately be
determined by final judicial decision from which there is no further right of
appeal that the Indemnitee is not entitled to be indemnified by the Corporation
as authorized in this Agreement. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment. Any
advances and undertakings to repay pursuant to this Section 8 shall be unsecured
and interest-free. The parties agree that for the purposes of any advancement of
Expenses for which the Indemnitee has made written demand to the Corporation in
accordance with this Agreement, all Expenses included in such advancement that
are certified by affidavit of the Indemnitee’s counsel as being reasonable shall
be presumed conclusively to be reasonable.

9. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in

 

- 5 -



--------------------------------------------------------------------------------

such request such documentation and information as is reasonably available to
the Indemnitee and is reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification or advancement of Expenses.
Any such indemnification or advancement of Expenses shall be made as soon as
practicable after written demand by the Indemnitee therefor is presented to the
Corporation, and in any event within (i) in the case of indemnification under
Sections 4, 5 or 9(d) or advancement of Expenses, 20 business days after receipt
by the Corporation of the written request of the Indemnitee, or (ii) in the case
of all other indemnification, 45 business days after receipt by the Corporation
of the written request of the Indemnitee, unless with respect to requests under
this clause (ii) the Corporation determines, by clear and convincing evidence,
within the 45 business-day period referred to above that the Indemnitee did not
meet the applicable standard of conduct. Such determination, and any
determination that advanced Expenses must be repaid to the Corporation, shall be
made as follows:

(x) if a Change in Control shall have occurred, by Special Independent Counsel
in a written opinion to the Board of Directors of the Corporation, a copy of
which shall be delivered to the Indemnitee (unless the Indemnitee shall request
that such determination be made by the Board of Directors of the Corporation, in
which case the determination shall be made in the manner provided below in
clauses (y)(1) or (y)(2)).

(y) in all other cases, in the discretion of the Board of Directors of the
Corporation, (1) by a majority vote of the directors of the Corporation
consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (2) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (3) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel in a
written opinion to the Board, or (4) by the stockholders of the Corporation.

(b) In the event that a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Special
Independent Counsel, the Special Independent Counsel shall be selected as
provided in this Section 9(b). The Special Independent Counsel shall be selected
by the Indemnitee, unless the Indemnitee shall request that such selection be
made by the Board of Directors of the Corporation. The party making the
determination shall give written notice to the other party advising it of the
identity of the Special Independent Counsel so selected. The party receiving
such notice may, within seven days after such written notice of selection shall
have been given, deliver to the other party a written objection to such
selection. Such objection may be asserted only on the ground that the Special
Independent Counsel so selected does not meet the requirements of “Special
Independent Counsel” as defined in Section 2, and the objection shall set forth
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Special Independent
Counsel. If a written objection is made, the Special Independent Counsel so
selected may not serve as Special Independent Counsel unless and until a court
has determined that such objection is without merit. If, within 20 business days
after submission by the Indemnitee of a written request for indemnification, no
Special Independent Counsel shall have been selected or if selected, shall have
been objected to, in accordance with this paragraph either the Corporation or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for resolution of any objection which
shall have been

 

- 6 -



--------------------------------------------------------------------------------

made by the Corporation or the Indemnitee to the other’s selection of Special
Independent Counsel and/or for the appointment as Special Independent Counsel of
a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is favorably
resolved or the person so appointed shall act as Special Independent Counsel.
The Corporation shall pay the reasonable and necessary fees and expenses of
Special Independent Counsel incurred in connection with its acting in such
capacity. The Corporation shall pay any and all reasonable and necessary fees
and expenses incident to the procedures of this paragraph, regardless of the
manner in which such Special Independent Counsel was selected or appointed. Upon
the due commencement of any judicial proceeding pursuant to Section 10 of this
Agreement, any Special Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).

(c) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(d) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification), and the Corporation hereby
indemnifies the Indemnitee therefrom.

10. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable periods
referred to in Section 9. Unless otherwise required by law, the burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Corporation. Neither the failure of the Corporation to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct. Indemnitee’s Expenses (including attorneys’
fees) reasonably incurred in connection with any action instituted by the
Indemnitee to enforce or interpret its right to indemnification, in whole or in
part, shall also be indemnified by the Corporation, regardless of whether the
Indemnitee is ultimately successful in such action, unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by the Indemnitee as a basis
for such action was not made in good faith or was frivolous; provided, however,
that until such final judicial determination is made, the Indemnitee shall be
entitled under Section 8 to advancement of Expenses with respect to such action.

 

- 7 -



--------------------------------------------------------------------------------

11. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, liabilities, losses, judgments, fines, ERISA taxes or penalties or
amounts paid in settlement actually and reasonably incurred by or on behalf of
the Indemnitee in connection with any Proceeding but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify the Indemnitee for
the portion of such Expenses, liabilities, losses, judgments, fines, ERISA taxes
or penalties or amounts paid in settlement to which the Indemnitee is entitled.

12. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

13. Contribution.

(a) If the indemnification provided for in this Agreement for any reason is held
by a court of competent jurisdiction to be unavailable to the Indemnitee in
respect of any Expenses, losses, claims, damages or liabilities referred to
herein, then the Corporation, in lieu of indemnifying the Indemnitee hereunder,
shall contribute to the amount paid or payable by the Indemnitee as a result of
such Expenses, losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Corporation and
the Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Corporation and the Indemnitee in connection with the action or
inaction which resulted in such Expenses, losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. In
connection with the registration of the Corporation’s securities, the relative
benefits received by the Corporation and the Indemnitee shall be deemed to be in
the same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Corporation and the Indemnitee, in each case
as set forth in the table on the cover page of the applicable prospectus, bear
to the aggregate public offering price of the securities so offered. The
relative fault of the Corporation and the Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Corporation or the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(b) The Corporation and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with the registration of the Corporation’s
securities, in no event shall the Indemnitee be required to contribute any
amount under this Section 13 in excess of the lesser of (i) that proportion of
the

 

- 8 -



--------------------------------------------------------------------------------

total securities sold under such registration statement which is being sold by
the Indemnitee or (ii) the proceeds received by the Indemnitee from its sale of
securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

14. Notice to Insurers. If, at the time of the receipt by the Corporation of a
notice of a claim for indemnification or advancement of Expenses by the
Indemnitee, the Corporation has liability insurance in effect which may cover
such claim, the Corporation shall give prompt notice of the commencement of such
claim to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such claim in accordance with the terms of such
polices.

15. Mutual Acknowledgment. Both the Corporation and the Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. The Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify the
Indemnitee.

16. Liability Insurance. To the extent the Corporation maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
the Indemnitee shall be covered by such policies in such a manner as to provide
the Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Corporation’s directors, if the Indemnitee is a
director; or of the Corporation’s officers, if the Indemnitee is not a director
of the Corporation but is an officer.

17. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-laws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

18. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the Corporation for any period
of time or at any particular rate of compensation.

 

- 9 -



--------------------------------------------------------------------------------

19. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
liabilities, losses, judgments, fines, ERISA taxes and penalties and amounts
paid in settlement with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
and to the fullest extent permitted by applicable law.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

21. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Corporation), spouses, heirs and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Corporation, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent of fiduciary (as applicable) of the Corporation or of
any other enterprise at the Corporation’s request.

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

24. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

(a)   if to the Indemnitee, to:   [        ] (b)   if to the Corporation, to:  
Vonage Holdings Corp.     23 Main Street     Holmdel, New Jersey 07733     Attn:
  Sharon A. O’Leary      

Executive Vice President,

Chief Legal Officer and Secretary

 

- 10 -



--------------------------------------------------------------------------------

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

25. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to principles of conflicts of law. The Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Indemnitee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

26. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

27. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Delaware law or the Corporation’s Certificate of
Incorporation or By-laws.

28. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit against the Corporation in the
Court of Chancery of the State of Delaware in and for New Castle County. The
Indemnitee hereby consents to the exclusive jurisdiction and venue of the courts
of the State of Delaware in and for New Castle County, and the Indemnitee hereby
waives any claim the Indemnitee may have at any time as to forum non conveniens
with respect to such venue. The Corporation shall have the right to institute
any legal action arising out of or relating to this Agreement in any court of
competent jurisdiction. Any judgment entered against either of the parties in
any proceeding hereunder may be entered and enforced by any court of competent
jurisdiction.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

VONAGE HOLDINGS CORP.

 

Name:   Title:   INDEMNITEE:

 

 

- 12 -



--------------------------------------------------------------------------------

Schedule of Omitted Information

 

Name of Indemnitee

 

Date of Agreement

 

Person Signing on

behalf of Company

Jeffrey A. Citron   May 19, 2006  

John S. Rego

Chief Financial Officer

Betsy Atkins   May 19, 2006  

John S. Rego

Chief Financial Officer

Peter Barris   May 19, 2006  

John S. Rego

Chief Financial Officer

Mort David   May 19, 2006  

John S. Rego

Chief Financial Officer

Orit Gadiesh   May 19, 2006  

John S. Rego

Chief Financial Officer

Michael A. Krupka   July 19, 2007  

Jeffrey A. Citron

Chief Executive Officer

J. Sanford Miller   May 19, 2006  

John S. Rego

Chief Financial Officer

Hugh Panero   May 19, 2006  

John S. Rego

Chief Financial Officer

Gov. Tom Ridge   May 19, 2006  

John S. Rego

Chief Financial Officer

John J. Roberts   May 19, 2006  

John S. Rego

Chief Financial Officer

Harry Weller   May 19, 2006  

John S. Rego

Chief Financial Officer

Leslie Arena   October 30, 2007  

Jeffrey A. Citron

Chief Executive Officer

Jamie Haenggi   October 24, 2007  

Jeffrey A. Citron

Chief Executive Officer

Louis Mamakos   May 19, 2006  

John S. Rego

Chief Financial Officer

Sharon A. O’Leary   May 19, 2006  

John S. Rego

Chief Financial Officer

John S. Rego   May 19, 2006  

Jeffrey A. Citron

Chief Executive Officer

Michael Snyder   May 19, 2006  

John S. Rego

Chief Financial Officer

Michael Tribolet   May 19, 2006  

John S. Rego

Chief Financial Officer

 

- 13 -